Citation Nr: 0737809	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-33 214 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.  

This matter returns to the Board of Veterans' Appeals (Board) 
following the March 2006 Board decision that denied the 
veteran's claim for diabetes mellitus type II due to 
herbicide exposure, found the veteran's claim for service 
connection of PTSD to be reopened by way of the submission of 
new and material evidence, and remanded the veteran's PTSD 
claim for further development.  This matter was originally on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In October 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran's currently diagnosed PTSD has been linked by 
competent medical opinion to his claimed stressor event.

3.  The Board finds that the veteran's claimed stressor event 
has been sufficiently corroborated by credible supporting 
evidence.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.



II.	Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2007) sets forth the 
criteria necessary to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2007).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.


III. 	Analysis 

The veteran contends that he currently suffers from PTSD as a 
result of his witnessing the mutilated bodies and body parts 
of deceased Vietnam soldiers while performing body bag detail 
from June 1968 to August 1968 as a part of his duties while 
stationed in Okinawa, Japan during the Vietnam War.  The 
Board notes that the veteran's DD Form 214 and service 
personnel records confirm that the veteran served as a 
general warehouseman in Okinawa, Japan from July 1968 to 
August 1969.   

The medical evidence of record clearly shows that the veteran 
currently suffers from PTSD.  Specifically, the veteran's VA 
treatment records dated from October 2003 to April 2004 
include multiple Axis I diagnoses of PTSD.  Additionally, Vet 
Center treatment notes dated from November 2003 to March 2004 
show treatment for PTSD.  

The record also reflects that the veteran's currently 
diagnosed PTSD has been linked by competent medical opinion 
to his claimed stressor event.  Indeed, a VA psychiatric 
nurse (J.C.S.) wrote in a December 2003 treatment record that 
the veteran had PTSD related to handling body bags in Japan.  
The veteran's treating VA psychiatrist (J.I.D., M.D.) 
similarly indicated that the veteran's PTSD was related to 
such stressor event as he frequently referenced the event 
during the course of treatment for the veteran's PTSD 
symptoms and clearly found the veteran's account of such 
event credible.  

The Board further finds that the veteran's claimed stressor 
event has been sufficiently corroborated by credible 
supporting evidence.  In so finding, the Board recognizes 
that a January 2007 memorandum notes that the JSRRC was 
unable to determine whether the veteran handled the bodies of 
slain Vietnam veterans during his service in Japan.  However, 
the Appeals Management Center (AMC) subsequently wrote in a 
January 2007 memorandum that the unit histories for the 
veteran's unit (H&S Co., Sup Bn, FMF Pac, FPO SFran) mention 
the handling of personal property of soldiers who were killed 
in action or injured in combat and the AMC associated the 
relevant pages with the claims folder.  While the Board 
observes that the unit histories provided do not specifically 
state that the veteran handled the bodies of slain veterans 
during his service, they do note for the months of July and 
August of 1968 that baggage was shipped pertaining to 
veterans killed in action and wounded in action and it is not 
entirely clear from the histories what was contained in the 
baggage.  In any event, the information contained in the unit 
histories is certainly not inconsistent with the veteran's 
account of having to inspect bags that contained the bodies 
and/or body parts of slain and wounded veterans and the Board 
finds the veteran's account credible.  

For the foregoing reasons, the veteran meets all three 
criteria of 38 C.F.R. § 3.303(f) (2007).  Thus, an award of 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


